THE ANDERSONS RAIL OPERATING I LLC,

as the Company

and

THE ANDERSONS, INC.,

as the Servicer

______________________________

Servicing Agreement

______________________________

Dated as of December 29, 2005

1

Servicing Agreement, dated as of December 29, 2005 (this “Agreement”), by and
between The Andersons Rail Operating I LLC a Delaware limited liability company,
(the “Company”), and The Andersons, Inc., an Ohio corporation, as the servicer
(the “Servicer”), for the benefit of the Agent and the Lenders (as defined
herein).

Preliminary Statement

The Company is entering into a Term Loan Agreement, dated as of December 29,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among the Company, the financial institutions or entities
from time to time parties thereto (the “Lenders”) and Siemens Financial
Services, Inc, as agent for the Lenders (the “Agent”). The obligations of the
Company under the Loan Agreement and the other Loan Documents (as defined in the
Loan Agreement) will be secured by the Collateral described in the Security
Agreement, dated as of December 29, 2005 (the “Security Agreement”), made by the
Company in favor of the Agent and the Lenders.

It is a condition precedent to the Loan Agreement that, on or prior to the
Closing Date (as defined in the Loan Agreement), the Company enter into this
Agreement with the Servicer to provide for the servicing of the Leases (as
defined herein). In order to further secure the Company’s obligations under the
Loan Agreement and the other Loan Documents (as defined herein), the Company is
granting to Agent and the Lenders a security interest in, among other things,
the Company’s rights derived under this Agreement, and the Servicer agrees that
all covenants and agreements made by the Servicer herein with respect to the
Leases and Railcars (as defined herein) shall also be for the benefit and
security of the Agent and the Lenders. For its services hereunder, the Servicer
will receive the Servicer Fee (as defined herein) as set forth in Section 2.09.

On the date hereof, the Company and the Servicer are entering into a Management
Agreement, dated as of December 29, 2005, (the “Management Agreement”), for the
purpose of engaging the Servicer to also act as Manager, on behalf of the
Company, to cause the Company’s Railcars to be maintained, insured and marketed
in accordance with industry standards, perform all of the Company’s obligations
under the Leases with its Equipment Lessees and other agreements and perform
other functions, in each case, as set forth therein.

The Servicer is engaged in the business of owning, leasing, managing and
servicing railcars for itself and for others, and the Company desires to retain
the Servicer, on the terms and conditions set forth in this Agreement, to
receive and apply as required under the Loan Agreement all collections received
with respect to the Leases and the Railcars on behalf of the Company.

Article I

Definitions

Section 1.01. Defined Terms. Subject to Section 1.02 and except as otherwise
specified or as the context may otherwise require, the following terms have the
respective meanings set forth below for all purposes of this Agreement, and the
definitions of such terms are equally applicable both to the singular and plural
forms of such terms and to the masculine, feminine and neuter genders of such
terms:

“Action” shall mean any action, claim, suit, litigation, arbitration or
governmental investigation.

“Affiliate” shall have the meaning set forth in the Loan Agreement.

“Agent” shall have the meaning set forth in the preamble of this Agreement.

“Agreement” shall mean this Servicing Agreement as amended, restated or
supplemented from time to time as permitted hereby.

“Authorized Officer” means any one of the President, the Chief Financial
Officer, the Treasurer, the Assistant Treasurer, the Secretary or the Assistant
Secretary.

“Board of Directors” shall mean the Board of Directors of the Servicer or any
duly authorized committee of such Board.

“Business Day” shall have the meaning set forth in the Loan Agreement.

“Change of Control” shall have the meaning set forth in the Management
Agreement.

“Closing Date” shall have the meaning set forth in the Loan Agreement.

“Collateral” shall have the meaning set forth in the Security Agreement.

“Collection Account” shall have the meaning set forth in the Security Agreement.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Concentration Limits” shall have the meaning set forth in the Loan Agreement.

“Continued Errors” shall have the meaning set forth in Section 6.05(e).

“Defaulted Lease” shall mean any Lease that comes into and continues in default
for 90 days.

“Determination Date” shall mean the date that occurs twenty days prior to the
applicable Payment Date.

“Environmental Law” shall have the meaning set forth in the Loan Agreement.

“Equipment Lease Proceeds” shall have the meaning set forth in the Loan
Agreement.

“Equipment Lessee” shall have the meaning set forth in the Loan Agreement.

“ERISA” shall have the meaning set forth in the Loan Agreement.

“Errors” shall have the meaning set forth in Section 6.05(e).

“Event of Default” shall have the meaning set forth in the Loan Agreement.

“Existing Leases” shall have the meaning set forth in the Loan Agreement.

“Fair Market Value” shall have the meaning set forth in the Security Agreement.

“GAAP” shall have the meaning set forth in the Loan Agreement.

“Governmental Authority” shall have the meaning set forth in the Loan Agreement.

“Hazardous Commodities” shall have the meaning set forth in the Loan Agreement.

“Indemnified Parties” shall have the meaning set forth in Section 5.03.

“Initial Manager” shall have the meaning set forth in the Management Agreement.

“Initial Servicer” shall mean The Andersons.

“Knowledge of the Servicer” shall mean the actual knowledge, after due inquiry,
of the officers of the Servicer or its Affiliate responsible for matters
relating to the Servicer’s performance of its obligations hereunder.

“Law” shall mean any law, statute, ordinance, rule, regulation, judgment,
injunction, order, decree or code adopted, enacted or promulgated by any
Governmental Authority or the requirements of the AAR, any self-regulatory
agency or any entity of a nature similar to that of any of the foregoing.

“Lease” shall mean an “Equipment Lease” as defined in the Loan Agreement.

“Lease File” shall mean, with respect to each Lease, (i) a certified copy of the
Lease, (ii) each executed original counterpart of the Lease that constitutes
“chattel paper” or an “instrument” for purposes of Sections 9-102(a)(11) and
(47) of the Uniform Commercial Code, (iii) a guaranty, if any, (iv) documents
evidencing or related to any insurance policy, (v) copies of all statements,
memorandums, UCC financing statements and other documents filed with respect to
the Lease in accordance with the filing requirements of this Agreement,
(vi) copies of any additional Lease documents evidencing any waivers, amendments
or modifications of the Lease by the Servicer in accordance with the terms of
this Agreement, and (vii) any other documents relating thereto.

“Liens” shall have the meaning set forth in the Loan Agreement.

“Lenders” shall have the meaning set forth in the preamble of this Agreement.

“Loan Agreement” shall have the meaning set forth in the preamble of this
Agreement.

“Lockbox Account” shall have the meaning set forth in the Loan Agreement.

“Lockbox Agreement” shall have the meaning set forth in the Loan Agreement.

“Lockbox Bank” shall mean Fifth Third Bank or any other bank or financial
institution reasonably acceptable to the Agent.

“Manager” shall have the meaning set forth in the Management Agreement.

“Management Agreement” shall have the meaning set forth in the preamble of this
Agreement.

“Material Adverse Effect” shall have the meaning set forth in the Loan
Agreement.

“Quarterly Servicer Report” shall have the meaning set forth in Section 3.01.

“Note” shall have the meaning set forth in the Loan Agreement.

“Officer’s Certificate” shall mean a certificate signed by the Chairman of the
Board, the Vice Chairman of the Board, the President, a Vice President, the
Treasurer or the Secretary of the Servicer.

“Opinion of Counsel” shall have the meaning set forth in the Management
Agreement.

“Permitted Liens” shall have the meaning set forth in the Loan Agreement.

“Person” shall have the meaning set forth in the Loan Agreement.

“Predecessor Servicer Work Product” shall have the meaning set forth in
Section 6.03(e).

“Purchase” shall have the meaning set forth in the Management Agreement.

“Purchase Price” shall have the meaning set forth in the Management Agreement.

“Railcar” or “Railcars” shall mean “Equipment” or “Items of Equipment” as
defined in the Security Agreement.

“Required Lenders” shall have the meaning set forth in the Loan Agreement.

“Rent” as the context may require, with respect to all Leases or with respect to
each Lease, 100% of the periodic lease payments for the Railcars leased
thereunder.

“Sale Agreement” shall have the meaning set forth in the Loan Agreement.

“Security Agreement” shall have the meaning set forth in the preamble of this
Agreement.

“Seller” shall have the meaning set forth in the Loan Agreement.

“Separate Person” shall have the meaning set forth in Section 2.11.

“Servicer” shall have the meaning set forth in the preamble of this Agreement,
or any Successor Servicer appointed pursuant to Section 6.01.

“Servicer Event of Termination” shall mean each of the occurrences or
circumstances enumerated in Section 6.01.

“Servicer Fee” shall mean the amounts due to the Servicer pursuant to
Section 2.09.

“Servicer Termination Notice” shall have the meaning set forth in
Section 6.01(a).

“Servicing Standard” shall have the meaning set forth in Section 2.01(c).

“Solvent” shall have the meaning set forth in the Loan Agreement.

“Successor Servicer” shall have the meaning set forth in Section 6.01(b).

“Tangible Net Worth” shall have the meaning set forth in the Management
Agreement.

“The Andersons” shall mean The Andersons, Inc., an Ohio corporation, and its
permitted successors and assigns.

“Transaction Documents” shall have the meaning set forth in the Loan Agreement.

“UCC” shall have the meaning set forth in the Management Agreement.

Section 1.02. Terms Defined in the Loan Agreement, Sale Agreement or Management
Agreement. For the purposes of this Agreement, capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Loan Agreement or, if not defined therein, in the Sale Agreement or
the Management Agreement, as applicable.

Article II

Administration and Servicing of Lease Receivables

Section 2.01. The Servicer to Act as Servicer; Standard of Care; Covenants
Concerning Leases. (a) The Company hereby retains The Andersons as Servicer
hereunder, as an independent contractor for the purpose of undertaking and
performing the services described in this Agreement, and The Andersons hereby
agrees to act as Servicer on the terms and conditions set forth herein.

(b) The Servicer shall administer the Leases, and maintain and administer the
Lease Files, on behalf of the Company in accordance with the terms of this
Agreement and, subject to the Loan Documents, the Servicer shall have the
requisite power and authority to do any and all things in connection with such
servicing and administration which it may deem necessary or desirable in
accordance with the standard of care set forth below; provided, however, that
such actions do not infringe upon the duties of the Manager as set forth in the
Management Agreement. Without limiting the generality of the foregoing, subject
to Sections 2.01(f) and 2.01(l), the Servicer is hereby authorized and empowered
by the Company to execute and deliver, on behalf of the Company, any and all
consents, instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Leases (except any consent to be given by the Company pursuant to this
Section 2.01).

(c) All of the functions, services, duties and obligations of the Servicer under
this Agreement shall be performed by the Servicer at a level of care and
diligence consistent with customary commercial practices as would be used by a
prudent Person in the railcar leasing and servicing industry and the level of
care and diligence utilized by the Servicer in its business and in the servicing
of the Servicer’s own fleet of railcars, if any, in order for the Company to be
able to perform its obligations under the Leases and the other applicable
Transaction Documents (the “Servicing Standard”). The Servicer agrees that
servicing of the Leases shall be carried out in accordance with the Servicing
Standard.

(d) Promptly after the execution and delivery of this Agreement, the Servicer
shall deliver to the Company and the Agent the titles for two employees of the
Servicer (which employees shall have experience and expertise in the railcar
leasing industry sufficient to perform the duties and obligations of the
Servicer under this Agreement in accordance with the Servicing Standard) which
shall be involved in, or responsible for, the administration and servicing of
the Leases, which list shall from time to time be updated by the Servicer, upon
reasonable notice to, and upon the written consent of an Authorized Officer of
the Company.

(e) The parties hereto acknowledge that the Company shall retain title to, and
ownership and exclusive control of, the Collateral (subject to the Lien of the
Security Agreement). Except as expressly permitted hereunder, the Servicer will
not acquire any title to, security interest in, or other rights of any kind in
or to the Railcars and the Leases. The Servicer agrees not to file any Lien,
exercise any right of setoff against, or attach or assert any claim in, any of
the Leases and the Railcars, unless authorized pursuant to a judicial or
administrative proceeding or a court order or on behalf of the Company or the
Agent in accordance with this Agreement or the Loan Agreement.

(f) In performing its obligations hereunder, the Servicer may, acting in the
name of the Company and without the necessity of obtaining the prior consent of
the Company or the Agent, enter into and grant modifications, waivers and
amendments to the terms of any Lease as it may deem reasonably necessary or
advisable to maximize Equipment Lease Proceeds, except for modifications,
waivers or amendments that (i) are inconsistent with the Servicing Standard,
(ii) after giving effect thereto, would cause such Lease to cease to comply with
any of the representations and warranties of the Seller in Section      of the
Sale Agreement or any of the representations and warranties of the Manager in
Section 4.03 of the Management Agreement, as applicable (iii) after giving
effect thereto, would permit the Equipment Lessee thereunder to take action with
respect to the Railcars which are subject to such Lease which would cause the
Company to be in default of its obligations under any of the Transaction
Documents to which it is a party, or (iv) otherwise could reasonably be expected
to materially adversely affect, individually or in the aggregate, the interests
of the Company, the Agent or the Lenders or would otherwise conflict with
Section 2.01(l).

(g) Unless otherwise directed by the Company, the Servicer shall not be required
on the Company’s behalf to threaten or commence any legal or other proceedings
before any court or Governmental Authority or nongovernmental organization in
connection with its performance or actions hereunder if, in the Servicer’s
reasonable judgment consistent with the Servicing Standard, the potential
expense or risk associated with such exercise or action is such that the
Servicer would not undertake such exercise or action with respect to other
railcars owned, managed or serviced by the Servicer. If the Servicer, in
accordance with this Agreement, commences a legal proceeding to enforce a
Defaulted Lease or commences or participates in a legal proceeding relating to
or involving a Lease, the Company will be deemed to have automatically assigned
such Lease to the Servicer solely for purposes of commencing or participating in
any such proceeding as a party or claimant, and the Servicer is authorized and
empowered by the Company, pursuant to this Section 2.01, to execute and deliver,
on behalf of itself and the Company, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other notices,
demands, claims, complaints, responses, affidavits or other documents or
instruments, without recourse to the Company, in connection with any such
proceedings. If in any enforcement suit or legal proceeding it is held that the
Servicer may not enforce a Lease on the ground that is not a real party in
interest or a holder entitled to enforce the Lease, then the Company will, at
the Servicer’s expense and direction, take steps to enforce the Lease, including
bringing suit in the Company’s name.

(h) In the event of any modification, waiver or amendment of any Lease in
accordance with this Section 2.01 or any assignment of any Lease or sublease of
any Railcars, the Servicer will (i) duly note such modification, waiver,
amendment, assignment or sublease in the next succeeding Quarterly Servicer
Report (and certify therein that such modification, waiver or amendment is not
prohibited by the provisions of this Section 2.01), (ii) promptly furnish the
Agent with a copy of such modification, waiver, amendment, assignment or
sublease (except the Servicer shall promptly deliver to the Agent original
copies of any sublease as provided in Section 2.01(j)), and (iii) shall take
such other action, if any, as is necessary to preserve and maintain the
perfection and priority of the Lien of the Security Agreement with respect to
such Lease as so modified or amended (including, if necessary, promptly
delivering all originals thereof not in the possession of the Equipment Lessee
under the related Lease to the Agent).

(i) At the request of a Equipment Lessee, the Servicer may, in its sole
discretion, consent to the assignment of any Lease (or Equipment Lessee’s
leasehold interest in Railcars leased thereunder); provided, however, that
(i) such Equipment Lessee will remain liable for all of its obligations under
such Lease prior to such assignment, (ii) such assignee satisfies the credit
criteria set forth in the Servicer’s credit policies and procedures, (iii) after
giving effect thereto, the Company will be in compliance with the Concentration
Limits, and (iv) such assignment will not cause the relevant Leases or Railcars
to cease to comply with any of the representations and warranties of the Manager
contained in Section 4.03 of the Management Agreement.

(j) At the request of a Equipment Lessee, the Servicer may, in its sole
discretion, consent to the sublease of any Railcars under a Lease; provided,
however, that unless each Equipment Lessee will remain liable for all of its
obligations under such Lease (including with respect to the related Railcars)
and such sublease shall be subject and subordinate to the Equipment Lessee’s
obligations under such Lease, then (i) such sublessee satisfies the credit
criteria set forth in the Servicer’s credit policies and procedures and (ii) the
original copies of such sublease which constitute chattel paper are delivered to
the Agent, and the Servicer instructs that all payments thereunder are to be
sent directly to the Lockbox Bank for deposit into the Lockbox Account.

(k) The Servicer may enter into servicing agreements with one or more
subservicers, with prior written notice to the Company and the Agent, to perform
all or a portion of the servicing functions on behalf of the Servicer; provided,
however, that the Servicer will remain obligated and be liable to the Agent, and
the Company for servicing and administering the Leases in accordance with the
provisions of this Agreement, without diminution of such obligation and
liability by virtue of the appointment of such subservicer, to the same extent
and under the same terms and conditions as if the Servicer alone were servicing
and administering the Leases. The fees and expenses of the subservicer (if any)
will be as agreed between the Servicer and its subservicer and shall be the
liability of the Servicer exclusively, and neither the Agent, the Lenders nor
the Company will have any responsibility therefor; provided, however, to the
extent agreed to between the Servicer and subservicer, expenses of the
subservicer may be reimbursed by the Servicer and treated for all purposes
hereof as expenses incurred by the Servicer (which shall be reimbursable by the
Company if and to the extent provided herein and subject to the availability of
funds therefor under the Loan Agreement). All actions of a subservicer taken
pursuant to such a subservicer agreement will be taken as an agent of the
Servicer with the same force and effect as though performed by the Servicer. The
Successor Servicer may in the course of performing its duties hereunder employ
agents or attorneys, and the Successor Servicer shall not be responsible for any
misconduct or negligence on the part of, or for the supervision of, any such
agent or attorney appointed by it with due care hereunder.

(l) The Servicer shall not take any action, without the consent of the Company
and the Required Lenders which would release any Person from any of its
covenants or obligations under any of the Leases or under any other instrument
included in the Collateral, which action or release would materially and
adversely affect the interests of the Agent and the Lenders in any such Lease or
which would result in the amendment, hypothecation, subordination, termination,
set off or discharge of, or impair the validity or effectiveness of, any of the
Leases or any such instrument, except as expressly provided herein and therein.

Section 2.02. Credit Monitoring; Collection of Lease Receivables and
Remittances; the Lockbox Account. (a) The Servicer shall monitor the
creditworthiness and performance of the Equipment Lessees and use its best
efforts consistent with the Servicing Standard to collect all payments of Rents
and all other amounts required under the terms and provisions of the Leases to
be paid as and when the same shall become due, and shall use collection
procedures consistent with the Servicing Standard.

(b) In addition, the Servicer shall use its best efforts consistent with the
Servicing Standard to collect all amounts due and owing, and to enforce all of
the Company’s rights to collect such amounts, from any and all other Persons and
sources (other than Equipment Lessees to the extent provided elsewhere in this
Section 2.02) with respect to the Leases or the Railcars, including any
insurance proceeds, warranty payments, and overpayments and refunds with respect
to taxes, maintenance or other services provided to or for the benefit of the
Company or the Leases or the Railcars and hourly fees and railroad mileage
credits.

(c) The Company will establish the Lockbox Account. The Servicer shall not
create or permit to exist any Lien, charge or encumbrance on the Lockbox
Account.

(d) The Servicer will bill each Equipment Lessee (at least monthly, quarterly,
semi-annually or annually, as applicable for Rent payable under such Lease) as
agent for the Company, in invoices, separate from invoices for any leases or
railcars not owned by the Company, for the amount of rent or other amounts
(including the Rent) owed with respect to the Railcars by the Equipment Lessee.
Each invoice will provide a detailed listing of such Railcars, and the
applicable amounts due and owing (including the Rent) with respect to each such
Railcar, to which the invoice relates. For certain Equipment Lessees, invoices
may be sent electronically. The Railcars will be sufficiently identified in the
detail of the invoice, by serial or other identification number, to allow the
parties to specifically identify the amounts which are due to the Company. All
invoices will instruct the obligor thereunder to make payment of such invoice
directly to the Lockbox Bank for deposit into the Lockbox Account.

(e) The Servicer shall arrange with the Lockbox Bank that by 1:00 p.m. on each
Business Day (or as soon thereafter as practicable), the Lockbox Bank will make
available to the Servicer a computer file of customer checks and related
documentation containing information with respect to all payments received in
such Lockbox Account from 12:00 noon of the previous Business Day through 12:00
noon of such Business Day.

(f) If the payment information made available by Lockbox Bank to the Servicer
under Section 2.01(e) is insufficient to determine the proper allocation of a
payment (or any portion thereof) between The Andersons and the Company, the
Servicer will use such other information as is available and conduct such
procedures as are appropriate to determine the proper allocation of such
payment, including a review of original Lease and invoice information and
contacting Equipment Lessees, to the extent necessary.

(g) By the close of business on each Business Day, the Servicer will cause all
funds held in the Lockbox Account to be transferred to the Collection Account.

(h) If, notwithstanding the payment instructions given by the Servicer in its
invoices under Section 2.01(d), Lease payments or other amounts in respect of
the Railcars are received directly by the Servicer, the Servicer agrees to hold
any such Lease payments or other amounts in trust for the benefit of the Agent
and the Lenders and forthwith, promptly and in any event with the time set forth
in Section 2.01(g), to transmit and deliver to the Lockbox Bank (for transfer
pursuant to Section 2.01(g) to the Collection Account), in the form received,
all cash, checks and other instruments or writings for the payment of money so
received by the Servicer.

(i) The Lockbox Account will be titled in the name of the Company for the
benefit of the Agent and the Lenders. As to the Company’s billings following the
appointment of a Successor Servicer, the Successor Servicer shall re-caption the
invoices to refer to the Successor Servicer, as agent for the Company. In
instances where a customer of both The Andersons and the Company pays with a
single check that is not in the full amount owed to all such parties, unless it
is manifestly clear that the deduction is allocable to the Company, the
Successor Servicer will be instructed to assume that the deduction is allocable
to The Andersons and to the extent that such deduction exceeds the amount due to
The Andersons, any such excess shall be allocated pro-rata (based upon reported
billings) to the Company and Andersons.

(j) The Servicer may not allow an offset of the amount of any security deposit
against any payment under any Lease.

Section 2.03. Records Held as Bailee. With respect to Leases serviced by the
Servicer, the Servicer shall retain all data and records relating directly to,
or maintained in connection with, the servicing of such Leases at the offices of
the Servicer, and shall give the Company and the Agent, or such other Person as
the Agent shall direct, access to all such data and records at all reasonable
times, and, while a Servicer Event of Termination shall be continuing, the
Servicer shall, on demand of the Agent, deliver to or at the direction of the
Agent all data and records necessary for the servicing of the Equipment Leases.
If the rights of the Servicer shall have been terminated pursuant to
Section 6.01, the Servicer shall, in accordance with Section 6.01(e), deliver to
the Agent or the Successor Servicer all data and records necessary for the
servicing of such Leases and shall otherwise cooperate with the Agent and the
Successor Servicer as set forth in Section 6.01(e).

Section 2.04. Withdrawals from the Collection Account. The Servicer is entitled
to make requests to the Agent for withdrawals from the Collection Account, and
the Agent shall pay to the Servicer from the Collection Account, to the extent
there are available funds in the Collection Account and in accordance with
Sections 3.2 or 7.3 of the Security Agreement, as applicable, at the Servicer’s
written direction:

(i) any amounts received from the Equipment Lessees or other parties which the
Servicer has reasonably identified as amounts not constituting payments made
with respect to the Leases or the Railcars;

(ii) all amounts received in respect of Leases and Railcars that relate to the
period prior to the Closing Date; and

(iii) all amounts received in respect of Leases following the Purchase thereof
by the Manager or the Servicer;

provided, however, that the Servicer shall hold any amounts under this
Section 2.04 in trust for the relevant appropriate person and payable to such
appropriate person (except with respect to amounts received in respect of Leases
or Railcars following the Purchase thereof by the Manager, in which case in
trust for the Manager and payable to the Manager) upon receipt by the Servicer.

Section 2.05. No Offset. The obligations of the Servicer under this Agreement
shall not be subject to any defense, counterclaim or right of offset which the
Servicer has or may have against the Company or the Agent whether in respect of
this Agreement, any Lease or Railcar or otherwise.

Section 2.06. Custody of Lease Files. (a) Pursuant to the Security Agreement,
the Company has pledged the Collateral to the Agent and the Lenders and the
Agent will hold such Collateral, including, without limitation, the Lease Files,
for the benefit of Agent and the Lenders subject to the terms and provisions
thereof.

(b) The Servicer, as agent of the Agent and the Company, shall hold and hereby
acknowledges that it shall hold the Lease Files (exclusive of any original
counterpart of any Lease constituting chattel paper held by the Agent or in the
possession of the Equipment Lessee under such Lease) and any other Collateral
that it may from time to time receive hereunder as custodian for the Agent, in
accordance with the Servicing Standard as such Servicing Standard applies to
servicers acting as custodial agents. As custodian, the Servicer shall have and
perform the following powers and duties:

(i) hold the Lease Files (exclusive of any original counterpart of any Lease
constituting chattel paper held by the Agent or in the possession of the
Equipment Lessee under such Lease) that it may from time to time receive
hereunder on behalf of the Agent and the Lenders, maintain accurate records
pertaining to each Lease to enable it to comply with the terms and conditions of
this Agreement and the Transaction Documents, and maintain a current inventory
thereof;

(ii) with respect to the handling and custody of such Lease Files, implement
policies and procedures in accordance with the Servicing Standard so that the
integrity and physical possession of such Lease Files will be maintained; and

(iii) attend to all details in connection with maintaining custody of such Lease
Files on behalf of the Agent.

(c) In so acting as custodian of such Lease Files, the Servicer agrees further
that it does not and will not have or assert any beneficial ownership interest
in the Leases or the Railcars. Promptly upon the Company’s acquisition thereof,
the Servicer, on behalf of the Agent, shall note in its computer records
relating to the Leases and the Railcars that the Company has acquired the Leases
and the related Railcars and all right and title thereto and interest therein
and that the Company has pledged the Railcars and the Leases to the Agent as
part of the Collateral.

(d) The Servicer agrees to maintain any Lease Files that it may from time to
time receive on behalf of the Agent at the Servicer’s office located in Maumee,
Ohio or to such other offices of the Servicer as shall from time to time be
identified by prior written notice to the Agent. Subject to the foregoing, the
Servicer may temporarily move individual Lease Files (up to an aggregate number
of 10 Lease Files at any given time) or any portion thereof without notice as
necessary to conduct collection and other servicing activities in accordance
with the Servicing Standard; provided, however, that the Servicer will take all
action necessary to maintain the perfection of the Agent’s security interest in
the Lease Files and the proceeds thereof. It is intended that by the Servicer’s
agreement pursuant to this Section 2.06, the Agent shall be deemed to have
possession of the Lease Files (to the extent not already held by the Agent
pursuant to the Loan Agreement) for purposes of Section 9-305 of the Uniform
Commercial Code of the state in which the Lease Files are located.

(e) If, in order to conduct collection and other servicing activities in
accordance with the Servicing Standard, it is necessary for the Servicer to
possess the original counterpart of any Lease which is held by the Agent, the
Servicer will submit a request for release to the Agent substantially in the
form attached as Exhibit B. Upon receipt of such request for release, the Agent
shall release to the Servicer the original counterpart of such Lease within
7 days; provided, however, that without the written consent of the Agent shall
not have released more than 10 Lease Files to the Servicer that have not been
returned. The Servicer shall immediately return all such original counterparts
to the Agent when the Servicer’s need therefor no longer exists.

Section 2.07. Defaulted Leases. (a) The Servicer shall use its best efforts
consistent with the Servicing Standard to terminate any Lease that it has
reasonably determined should be terminated following a default thereunder, and
at the Company’s expense, to repossess the Railcars subject to such Lease, to
accelerate any deferred payments thereunder and to enforce all rights of the
Company with respect thereto. The Servicer shall follow such practices and
procedures as are consistent with the Servicing Standard and otherwise as it
shall deem necessary or advisable and as shall be customary and usual in its
servicing of railcar leases and other actions by the Servicer in order to
realize upon such a Lease, which may include its best efforts consistent with
the Servicing Standard to enforce any recourse obligations of Equipment Lessees.
If in any enforcement suit or legal proceeding it shall be held that the
Servicer may not enforce a Lease on the ground that it shall not be a real party
in interest or a holder entitled to enforce the Lease, Company shall, at the
Servicer’s direction and at the Company’s expense, take steps to enforce the
Lease.

(b) Notwithstanding the foregoing, the Servicer shall take action to terminate
any Lease, and use its best efforts, at the Company’s expense, to repossess the
Railcars under such Lease, immediately after such Lease becomes a Defaulted
Lease and shall, in accordance with its credit policies and procedures, bring an
action against the Equipment Lessee for all amounts due under such Lease and
institute proceedings to repossess the Railcars leased thereunder; provided,
however, that the Servicer may delay, for a period not to exceed 180 days,
taking any such action with respect to Railcars comprising not more than 5% of
the aggregate Fair Market Value of all Railcars at any one time under all
Defaulted Leases, if it determines, in its reasonable judgment and in accordance
with the Servicing Standard, that such delay is advisable.

Section 2.08. Claims Under Insurance Policies; Insurance Policy. (a) In
connection with its activities as Servicer, the Servicer agrees to present to,
on behalf of itself, the Agent, the Lenders and the Company, any claims to the
Insurer under the applicable insurance policy (but in no event to settle, adjust
or compromise such claims without such insured’s prior written consent).

(b) The Servicer shall maintain, at its own expense, an insurance policy, with
coverage in accordance with Section 4.2 of the Security agreement and,
appropriate and customary in the industry with responsible companies on all
officers or employees of the Servicer, or other persons authorized by the
Servicer to act in any capacity with regard to the Collateral to handle funds,
money, documents and papers relating to the Leases, and shall deliver to the
Agent evidence of such insurance policy by the Closing Date and once every
twelve months thereafter. Any such insurance policy shall protect and insure the
Servicer against losses, including forgery, theft, embezzlement, and fraudulent
acts of such persons and shall be maintained in a form and amount that would
meet the requirements of a prudent institutional servicer. No provision of this
Section 2.08 requiring such insurance policy shall diminish or relieve the
Servicer from its duties and obligations as set forth in this Agreement. Any
such insurance policy shall not be cancelled or modified without ten days’ prior
written notice to the Agent. The Servicer shall promptly, but in any event
within five days after receipt, notify the Agent, upon receipt from the surety
of any termination, cancellation notice or any other notice of a material change
to the terms of such insurance policy.

Section 2.09. Servicing Compensation. As compensation to the Servicer for the
performance of services hereunder, the Servicer shall be entitled to receive a
monthly fee equal to 0.1% per annum of the outstanding principal amount of the
aggregate loans under the Loan Agreement as of the related Payment Date (the
“Servicer Fee”), which shall be paid to the Servicer on each Payment Date in
accordance with, and subject to the priority of payment provisions of
Section 3.2 and 7.3 of the Security Agreement.

Section 2.10. Conflicts of Interest. It is expressly understood and agreed that
nothing herein shall be construed to prevent or prohibit the Servicer from
providing the same or similar services to any Person or organization not a party
to this Agreement. In particular, the Servicer shall be entitled to own, lease
and operate for its own account railroad cars and equipment identical to the
Railcars serviced hereunder and/or to service such railroad cars or equipment,
and any leases thereof, under a similar servicing agreement with another owner.

Section 2.11. Separate Corporate Existence Covenants. The Servicer recognizes
that the Agent and the Lenders have entered into the Loan Documents on the
understanding that the Company is an entity intended to have its own separate
existence independent from that of the Servicer. In connection therewith, the
Servicer will (i) maintain separate bank accounts and books of account from the
Company, (ii) not hold itself out to third parties as liable or responsible for
the debts of the Company (except for performance of such obligations which are
assumed by it as Servicer hereunder) and not hold the Company out to third
parties as being liable or responsible for the debts of the Servicer, (iii) not
conduct business in the name of the Company except when acting in the name of
the Company in its capacity as Servicer and it identifies itself as such,
(iv) not hold itself out as the owner of any Lease or any Railcars and take
reasonable steps to ensure that Equipment Lessees and other parties dealing with
the Railcars are aware of the Company’s interests therein and (v) take such
other actions on its part as may be required for the Company to be in compliance
with the Loan Agreement on the Closing Date. In the event that the Servicer’s
consolidated financial statements are required under GAAP to include the
Company, the Servicer will include footnotes therein that disclose the separate
existence of the Company and its assets from the Servicer and the Servicer’s
assets.

Article III

Accountings, Statements and Reports

Section 3.01. Quarterly Servicer Report. As soon as available and in any event
within 90 days after the end of each of the first three quarters of each fiscal
year of the Company, commencing June 30, 2006, and within 120 days after the end
of each fiscal year of the Company, the Servicer will provide to the Company, a
Quarterly Servicer Report (a “Quarterly Servicer Report”), substantially in the
form of Exhibit A hereto with each of the items specified on such form completed
as the case may be.

Section 3.02. Financial Statements; Certification as to Compliance; Notice of
Default. The Servicer will deliver to the Agent, except as provided in
subsection (h):

(a) within 120 days after the end of each fiscal year of the Company, a copy of
the Company’s financial statements for such fiscal year certified in a manner
acceptable to the Agent by the senior financial officer of the Servicer or such
other person as may be acceptable to the Agent, it being understood that
delivery to the Agent of the Servicer’s report on Form 10-K filed with the
Securities and Exchange Commission shall satisfy the requirements of this
Section 3.02(a);

(b) with each set of the Company’s financial statements delivered pursuant to
subsection (a) above and (d) below, the Servicer will deliver an Officer’s
Certificate demonstrating compliance with all financial covenants or tests
calculated by reference to such financial statements and containing an
additional certification to the effect that a review of the activities of the
Servicer during the period covered by the Company’s financial statements, and of
its performance under this Agreement has been made under the supervision of the
officer executing such Officer’s Certificate with a view to determining whether
during such period the Servicer had performed and observed all of its
obligations under this Agreement, and either (i) stating that based on such
review no default by the Servicer under this Agreement has occurred and is
continuing, or (ii) if such a default has occurred and is continuing, specifying
such default, the nature and status thereof and what steps, if any, the Servicer
is planning to do or has done to cure such default;

(c) promptly upon becoming aware of the existence of any condition or event
which constitutes a Servicer Event of Termination, a written notice describing
its nature and period of existence and what action the Servicer is taking or
proposes to take with respect thereto;

(d) quarterly, unaudited versions of the Company’s consolidated balance sheet,
year-to-date income statement, retained earnings and cash flows within 45 days
after the end of each quarter (other than the quarter at the end of each fiscal
year), it being understood that delivery to the Agent of Servicer’s report on
Form 10-Q filed with the Securities and Exchange Commission shall satisfy the
requirements of this Section 3.02(d);

(e) copies of any reports filed by the Servicer with the SEC concerning the
Servicer;

(f) in the case of the Initial Servicer, copies of any certificates required to
be furnished by the Initial Servicer under any credit agreement to which the
Initial Servicer shall be a party and which address compliance by the Initial
Servicer with the requirements of such credit agreement and the absence or
existence of defaults thereunder;

(g) such other information regarding the Railcars or the Leases, the Servicer or
the transactions contemplated hereby as the Agent may reasonably request.

Section 3.03. Annual Reports. On or before 120 days after the end of each fiscal
year of the Servicer, the Servicer shall deliver to the Company and the Agent, a
report of the Servicer, certified by the Chief Executive Officer or Chief
Financial Officer of the Servicer, to the effect that such firm has examined
certain documents and records relating to the servicing of the Railcars and the
Leases under this Agreement and that, on the basis of such examination conducted
substantially in compliance with generally accepted audit standards, nothing
came to its attention which caused it to believe that the Servicer has accounted
for matters regarding the Railcars and the Leases including deposits in, and
requested withdrawals from, the Collection Account, otherwise than in accordance
with this Agreement, except for such immaterial exceptions or errors on records
that, in the opinion of the Servicer it is not required to report.

Section 3.04. Delivery of Accountings, Statements and Reports. To the extent
that the Servicer and the Manager are the same Person, it may, in its sole
discretion and to the extent practicable, fulfill its obligations under this
Article III and Article III of the Management Agreement with the delivery of one
quarterly report, one set of financial statements, a single Officer’s
Certificate (executed in its capacities as both Servicer and Manager) or a
single annual report, as the case may be.

Section 3.05. Data Downloads. The Initial Servicer shall provide to the Agent
from time to time, at the reasonable request of the Agent, data downloads in a
format reasonably acceptable to the Agent.

Article IV

Representations and Warranties

Section 4.01. Initial Servicer Representations and Warranties. The Initial
Servicer hereby represents and warrants to the Company, the Agent and the
Lenders as follows:

(a) Corporate Existence and Power. The Servicer has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
state of Ohio, with all requisite power and authority to own its properties and
to transact the business in which it is now engaged, and the Servicer is duly
qualified to do business and is in good standing in each state where the nature
of its business requires it to be so qualified except where failure to so
qualify would not have a Material Adverse Effect. The Servicer has all requisite
power and authority and has taken all action necessary to enter into this
Agreement and the other Transaction Documents to which it is a party, to
consummate the transactions contemplated hereby and thereby, and to perform its
obligations hereunder and thereunder. The execution, delivery and performance by
the Servicer of this Agreement are within the Servicer’s powers, have been duly
authorized by all necessary action and do not contravene any applicable Law, the
Servicer’s organizational documents or any contractual or other obligation
binding on or affecting the Servicer or any of its assets. The Servicer has
delivered to the Company and the Agent a true and correct copy of its articles
of incorporation, its code of regulations and other organizational documents.

(b) No Conflict. The performance of the Servicer’s obligations under this
Agreement and each other Transaction Document to which it is a party will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than as contemplated by this Agreement and the other Transaction
Documents, and other than Permitted Liens) upon any of the property or assets of
the Servicer pursuant to the terms of any loan agreement, mortgage, deed of
trust, or other agreement or instrument to which it is a party or by which it is
bound or to which any of its property or assets is subject, nor will such action
result in any violation of the provisions of any charter document of the
Servicer or any statute or any order, rule or regulation of any court or
Governmental Authority having jurisdiction over it or any of its properties; and
no consent, approval, authorization, order, registration or qualification of or
with any court, or any such Governmental Authority is required for the
consummation of the other transactions contemplated by this Agreement or any
other Transaction Document to which it is a party except such consents,
approvals and authorizations which have been obtained or such registrations or
qualifications which have been made.

(c) Due Authorization, Execution and Delivery. Each Transaction Document to
which the Servicer is a party has been duly authorized, executed and delivered
by the Servicer and each such Transaction Document is a valid and legally
binding agreement of the Servicer, enforceable against the Servicer in
accordance with its terms, subject as to enforceability to applicable
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
court of law or equity.

(d) Solvency. Both before and after giving effect to the transactions
contemplated by this Agreement, the Servicer is Solvent.

(e) Accuracy of Information. All information heretofore furnished (including,
but not limited to, the Company’s financial statements) by the Servicer to the
Company, the Agent and the Lenders, for purposes of or in connection with this
Agreement, the other Transaction Documents, or any transaction contemplated
hereby or thereby is, and all such information hereafter furnished by it
hereunder will be, true, complete and correct in every material respect, on the
date such information is stated or certified, and no such item contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.

(f) Tax Status. It has (i) timely filed all federal, state and local tax returns
or permitted extensions thereof in the United States and all other tax returns
or permitted extensions thereof in foreign jurisdictions required to be filed
and (ii) paid or made adequate provision in accordance with GAAP for the payment
of all taxes, assessments and other governmental charges.

(g) Employee Benefits. With respect to employees that primarily work in
connection with the Railcars and the Leases:

(i) Except as set forth on Schedule I, with respect to current or former
employees of the Servicer, the Servicer does not maintain, participate in or
contribute to any (A) deferred compensation or retirement plans or arrangements,
(B) tax-qualified or nonqualified defined contribution or defined benefit plans
or arrangements which are employee pension benefit plans (as defined in
Section 3(2) of ERISA), (C) employee welfare benefit plans (as defined in
Section 3(1) of ERISA), (D) phantom stock appreciation right, stock option,
stock purchase or other stock based plans, or (E) any fringe benefit plans or
programs. The Servicer does not maintain or contribute to any employee welfare
benefit plan that provides health, accident or life insurance benefits to former
employees, their spouses or dependents, other than in accordance with
Section 4980B of the Code or Part 6 of Subtitle B of Title I of ERISA or other
applicable Law.

(ii) The employee pension benefit plans and employee welfare benefit plans (and
related trusts and insurance contracts) of the Servicer, which plans are
described on Schedule I, have been administered in compliance with the
requirements of applicable Laws, except where failure thereof would not result
in a Material Adverse Effect on the Collateral. Each employee pension benefit
plan which is intended to be a “qualified plan” has received an opinion letter
from the Internal Revenue Service as to the qualification under the Code of such
plan.

(iii) With respect to each of the plans listed on Schedule I, the Servicer has
made available to the Company true and complete copies of (A) the plan
documents, summary plan descriptions and summaries of material modifications and
other material employee communications about such plan, (B) the opinion letter
received from the Internal Revenue Service, (C) the Form 5500 Annual Report
(including all schedules and other attachments) for the most recent plan year,
(D) all related trust agreements, insurance contracts or other funding
agreements which implement such plans and (E) all contracts relating to each
such plan, including, without limitation, service provider agreements, insurance
contracts, investment management agreements and record keeping agreements.

(iv) All contributions and other payments required to have been made by the
Servicer with respect to any plan described on Schedule I have been or will be
made when due.

To the Knowledge of the Servicer, no plan described on Schedule I is subject to
any ongoing audit, investigation or other administrative proceeding of any
Governmental Authority nor has any Action been commenced against any such plan
(other than for benefits in the ordinary course), in which the adverse result
thereof would result in a Material Adverse Effect on the Railcars or the Leases,
or on the Company after the Closing Date.

(h) Employment Matters. The Servicer is not party to, bound by, or negotiating
in respect of any collective bargaining agreement or any other agreement with
any labor union, association or other employee group in connection with its
railcar leasing business, nor, to the Knowledge of the Servicer, is any employee
that primarily works in connection with its railcar leasing business represented
by any labor union or similar association. No labor union or employee
organization has been certified or recognized as the collective bargaining
representative of any employee of the Servicer that primarily works in
connection with its railcar leasing business. To the Knowledge of the Servicer,
there are no formal union organizing campaigns or representation proceedings in
process or formally threatened with respect to any employee of the Servicer that
primarily work in connection with its railcar leasing business, nor are there
any existing or, to the Knowledge of the Servicer, threatened at large labor
strikes, work stoppages, organized slowdowns, unfair labor practice charges, or
labor arbitration proceedings affecting employees of the Servicer that primarily
work in connection with its railcar leasing business.

(i) Environmental Matters. Except to the extent such matters would not have a
Material Adverse Effect:

(i) to the Knowledge of the Servicer, the Servicer is in compliance with all
applicable Environmental Laws related to the Collateral. Except for matters that
have been fully resolved, the Servicer has not received any written
communication from any person or Governmental Authority that alleges that its
operations in connection with the Railcars are not in compliance with applicable
Environmental Laws;

(ii) to the Knowledge of the Servicer, the Servicer has obtained all
environmental, health and safety permits and governmental authorizations
(collectively, the “Environmental Permits”) necessary for the conduct of its
railcar leasing business, and all such permits are in good standing or, where
applicable, a renewal application has been timely filed and is pending agency
approval, and to the Knowledge of the Servicer, the Servicer is in compliance
with all terms and conditions of the Environmental Permits; and

(iii) there is no Environmental Claim pending or, to the Knowledge of the
Servicer, threatened against or concerning the Railcars or the Leases.

To the Knowledge of the Servicer, no release of any Hazardous Commodities has
occurred on or from any of the Railcars or the Leases, which requires
investigation, assessment, monitoring, remediation or cleanup under
Environmental Laws.

Section 4.02. Company Representations and Warranties. The Company hereby
represents and warrants to the Servicer, the Agent and the Lenders as follows:

(a) The Company has been duly organized and is validly existing and in good
standing under the laws of the jurisdiction of its organization, with all
requisite power and authority to own its properties and to transact the business
in which it is now engaged, and the Company is duly qualified to do business and
is in good standing in each jurisdiction where the nature of its business
requires it to be so qualified except where failure to so qualify would not have
a Material Adverse Effect. The Company has all requisite power and authority and
has taken all action necessary to enter into this Agreement and the other
Transaction Documents to which it is a party, to consummate the transactions
contemplated hereby and thereby, and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by The Company of this
Agreement and the other Transaction Documents are within the Company’s powers,
have been duly authorized by all necessary action and do not contravene any
applicable Law, the Company’s organizational documents or any contractual or
other obligation binding on or affecting the Company or any of its assets.

(b) The performance of the Company’s obligations under this Agreement and each
other Transaction Document to which it is a party will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than as
contemplated by this Agreement and the other Transaction Documents, and other
than Permitted Liens) upon any of the property or assets of the Company pursuant
to the terms of any loan agreement, mortgage, deed of trust, or other agreement
(including the Leases) or instrument to which it is a party or by which it is
bound or to which any of its property or assets is subject, nor will such action
result in any violation of the provisions of any charter document of the Company
or any statute or any order, rule or regulation of any court or Governmental
Authority having jurisdiction over it or any of its properties; and no consent,
approval, authorization, order, registration or qualification of or with any
court, or any such Governmental Authority is required for the consummation of
the other transactions contemplated by this Agreement or any other Transaction
Document to which it is a party except such consents, approvals and
authorizations which have been obtained or such registrations or qualifications
which have been made.

(c) Each Transaction Document to which the Company is a party has been duly
authorized, executed and delivered by the Company and each such Transaction
Document is a valid and legally binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject as to enforceability
to applicable bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity regardless of whether enforcement is sought in a
court of law or equity.

(d) The Company has delivered to the Servicer a true, complete and correct copy
of the Loan Documents.

Section 4.03. Requirements upon Breach of Certain Representations and
Warranties. (a) Upon discovery by the Company or the Servicer that any of the
representations or warranties with respect to each Railcar and Lease of the
Seller set forth in the Sale Agreement or the Initial Manager set forth in the
Management Agreement was incorrect as of the time made, the party making such
discovery shall give prompt notice to the others, to the Agent and to the
Lenders, and the Servicer shall take such steps as are necessary to cause the
Seller or the Initial Manager, as the case may be, to comply with its
obligations set forth in Section      of the Sale Agreement or Section 4.04 of
the Management Agreement, as applicable.

(b) If, as a result of any act or failure to act of the Initial Servicer (other
than actions taken as a result of a default on the part of the Equipment
Lessee), any Lease shall be terminated in whole or in part by the Equipment
Lessee or amounts due under any Lease shall be reduced or impaired, other than
by reason of a short-term credit granted or allowed by the Initial Servicer in
the ordinary course of business which does not reduce the amount of Rent
relating to the relevant Lease, the Initial Servicer shall be required to
Purchase all of the Railcars related to such Lease by deposit of the Purchase
Price into the Collection Account on or prior to the Determination Date next
following the calendar month in which the Initial Servicer’s obligation to
purchase such Railcars arose.

Article V

Servicer Covenants

Section 5.01. Corporate Existence; Status as Initial Servicer; Merger. (a) The
Initial Servicer shall keep in full effect its existence and good standing as a
corporation in its state of incorporation and will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction in
which such qualification is or shall be necessary to enable the Initial Servicer
to perform its duties under this Agreement, except where the failure to so
qualify would not have a Material Adverse Effect on the Initial Servicer or its
ability to perform its duties hereunder; provided, however, that the Initial
Servicer may reincorporate in another state, if to do so would be in the best
interest of the Initial Servicer and would not have a Material Adverse Effect
upon the Company, the Agent or the Lenders and the Initial Servicer has complied
with the requirements set forth in Section 5.01(b).

(b) The Initial Servicer shall not consolidate with or merge into any other
Person or convey, transfer or lease substantially all of its assets as an
entirety to any Person, unless (i) the entity formed by such consolidation or
into which the Initial Servicer has merged or the Person which acquires by
conveyance, transfer or lease substantially all the assets of the Initial
Servicer as an entirety, executes and delivers to the Company and the Agent an
agreement, in form and substance reasonably satisfactory to the Company and the
Required Lenders, which contains an assumption by such successor entity of the
due and punctual performance and observance of each covenant and condition to be
performed or observed by the Initial Servicer under this Agreement, (ii) such
Person at the time of the execution of such agreement has at least the same
Tangible Net Worth as the Initial Servicer at the time of such consolidation,
merger or transfer, but in any event a Tangible Net Worth of at least
$75,000,000, (iii) after giving effect to such merger or consolidation, no
Servicer Event of Termination shall have occurred and be continuing, (iv) such
Person shall meet the criteria required of and applicable to a Successor
Servicer set forth in Section 6.01(b) and (v) the Initial Servicer shall have
received the prior written consent of the Agent and the Required Lenders.

Section 5.02. The Servicer Not to Resign; No Assignment. (a) The Servicer shall
not resign from the duties and obligations hereby imposed on it except (i) upon
a determination by its Board of Directors that by reason of a change in
applicable legal requirements the continued performance by the Servicer of its
duties under this Agreement would cause it to be in violation of such legal
requirements, said determination to be evidenced by a resolution of its Board of
Directors to such effect accompanied by an Opinion of Counsel reasonably
satisfactory to the Agent, to such effect, (ii) upon appointment of a Successor
Servicer by the Company, with the approval of the Agent (acting at the direction
of the Required Lenders), and (iii) upon the entering into of amendments to this
Agreement to effect such succession in form reasonably acceptable to the Company
and the Agent (acting at the direction of the Required Lenders).

(b) The Servicer may not assign this Agreement or delegate any of its rights,
powers, duties or obligations hereunder, provided, however, that the Servicer
may subservice its duties and obligations hereunder in accordance with
Section 2.01(k) and assign this Agreement in connection with a consolidation,
merger, conveyance, transfer or lease made in compliance with Section 5.01(b).

(c) Except as provided in Sections 5.02(a) and 6.01, the duties and obligations
of the Servicer under this Agreement shall continue until this Agreement shall
have been terminated as provided in Section 8.01, and shall survive the exercise
by the Company, the Agent or the Lenders of any right or remedy under this
Agreement, or the enforcement by the Company or the Agent of any provision of
the Loan Agreement, the Note or this Agreement.

Section 5.03. Servicer Indemnification. The Servicer shall indemnify and hold
harmless each of the Company, the Agent and the Lenders, their respective
Affiliates and the directors, officers, employees and agents of each thereof
(the “Indemnified Parties”), from and against:

(a) any breach of or any inaccuracy in any representation or warranty made by
the Servicer in this Agreement or in any certificate delivered pursuant thereto;

(b) any breach of or failure by the Servicer to perform any covenant or
obligation of the Servicer set out or contemplated in this Agreement (except for
any such breach or failure which has been fully remedied in accordance with
Section 4.03);

(c) the negligence, recklessness or willful misconduct of the Servicer;

(d) any dispute, counterclaim, defense, loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of any act or failure to act on the part of the Servicer
with respect to its obligations under this Agreement, including but not limited
to any judgment, award, settlement, reasonable attorneys’ fees and other
reasonable costs or expenses incurred in connection with the defense of any
actual or threatened action, proceeding or claim;

(e) any failure by the Servicer to comply with any applicable Law with respect
to any Railcar or Lease;

(f) the commingling by the Servicer of Equipment Lease Proceeds at any time with
any other funds; or

(g) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any jurisdiction in which a Equipment Lessee may be
located as a result of the failure of the Servicer to qualify to do business or
file any notice of business activity report or any similar report;

provided, however, that (i) the Servicer shall not indemnify the Indemnified
Parties if such acts, omissions or alleged acts or omissions constitute fraud,
gross negligence, or willful misconduct by such Indemnified Party, (ii) the
Servicer shall not indemnify the Indemnified Parties for any liability, cost or
expense of the Collateral with respect to any federal, state or local income or
franchise taxes (or any interest or penalties with respect thereto) required to
be paid by the Agent or the Lenders in connection herewith to any taxing
authority, and (iii) in the event that a Successor Servicer shall succeed to the
duties of the Servicer, the provisions of this Section 5.03 shall not apply to
such Successor Servicer unless expressly agreed to thereby. The provisions of
this Section 5.03 shall survive any expiration or termination of this Agreement.
Any indemnification owed to the Indemnified Parties under this Section 5.03
shall be due and payable within 30 days of the applicable Indemnified Party’s
demand therefor.

Article VI

Servicer Termination

Section 6.01. Servicer Events of Termination. (a) If any of the following acts
or occurrences (each, a “Servicer Event of Termination”) shall occur and be
continuing:

(i) any failure by the Servicer to deposit into any Lockbox Account or any
Collection Account any payment, transfer or deposit, any Insurance Proceeds or
any other amounts paid under or with respect to any Railcar or Lease to the
Servicer or the Company pursuant to this Agreement, or any failure to deliver
any original of any Lease constituting chattel paper to the Agent (or to such
other Person as the Agent may direct), in each case required to be made
hereunder that continues unremedied for a period of two Business Days after the
date such deposit or delivery is required to be made; or

(ii) any failure by the Servicer to submit a Quarterly Servicer Report pursuant
to Section 3.01 that continues unremedied for a period of two Business Days
after the earliest of the date upon which (A) the Agent provides written
notification to the Servicer of such failure, or (B) the date on which an
Authorized Officer of the Servicer obtains actual knowledge of such failure; or

(iii) any representation or warranty made by the Servicer in this Agreement, any
other Transaction Document to which it is a party or in any certificate
delivered by the Servicer hereunder proves to have been untrue or incorrect in
any material respect when made and such untruth or incorrectness shall continue
to be material and unremedied; provided, however, solely if such untruth or
incorrectness is capable of being remedied, no such untruth or incorrectness
shall constitute cause for termination hereunder for a period of 30 days after
the earlier of (A) the date on which an Authorized Officer obtains actual
knowledge of such failure or (B) the Servicer’s receipt of notice from the
Company or the Agent so long as the Servicer is diligently proceeding to remedy
such untruth or incorrectness and shall in fact remedy such untruth or
incorrectness within such period; provided, however, such untrue or incorrect
representation or warranty shall be deemed to be remediable or remedied only
after all adverse consequences thereof, if any, can be and have been remedied as
applicable; or

(iv) any failure on the part of the Servicer duly to observe or to perform in
any material respect any covenant or agreement of the Servicer (including the
furnishing of documents) set forth in this Agreement or any other Transaction
Document to which it is a party (including if the Servicer is also acting as the
Manager, of its duties as the Manager), which failure, if such failure is
curable, continues unremedied for a period of 30 days after the earlier to occur
of (A) the date on which written notice of such failure or breach, requiring the
situation giving rise to such failure or breach to be remedied, shall have been
given to the Servicer by the Agent or the Company or (B) the date on which an
Authorized Officer of the Servicer obtains actual knowledge of such failure; or

(v) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Servicer in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization or
other similar law, or (B) a decree or order adjudging the Servicer a bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Servicer under
any applicable federal or state law, or appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Servicer or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, and the continuance of any of the foregoing
unstayed and in effect for a period of 45 consecutive days; or

(vi) the commencement by the Servicer of a voluntary case or proceeding under
any applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of a decree or order for relief in
respect of the Servicer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Servicer or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the admission by it in writing of its inability to pay its debts generally as
they become due, or the taking of corporate action by the Servicer in
furtherance of any such action; or

(vii) any assignment by the Servicer to a delegate of its duties or rights
hereunder, except as specifically permitted hereunder, or any attempt to make
such an assignment; or

(viii) a final nonappealable judgment of a court of competent jurisdiction for
more than $1,000,000 shall be entered against the Servicer and shall not be
stayed, vacated, bonded, paid or discharged within 45 days; or

(ix) the Servicer shall fail to pay, when and as the same shall become due and
payable (after giving effect to any applicable grace period), any principal or
interest, regardless of amount, due in respect of any indebtedness of the
Servicer in a principal amount in excess of $5,000,000 or any event shall occur
with respect to any such indebtedness, the effect of which is to cause, or allow
the holder thereof to cause, such indebtedness to become due before its stated
maturity; or

(x) the Servicer shall cease to be engaged in the railcar servicing business; or

(xi) the failure of the Initial Servicer to maintain a ratio of long term debt
minus the non-recourse portion of long term debt to Tangible Net Worth of not
more that 1.25 to 1; or

(xii) so long as the Initial Servicer is the Servicer, the occurrence of a
Change of Control; or

(xiii) so long as the Servicer or any Affiliate thereof is acting as Manager,
the occurrence of a Manager Event of Termination pursuant to Section 6.01 of the
Management Agreement;

then, and in each and every case, so long as a Servicer Event of Termination
shall not have been remedied within any applicable period set forth above, the
Agent may, and shall at the direction of the Required Lenders, by notice (the
“Servicer Termination Notice”) then given in writing to the Servicer, terminate
all, but not less than all, of the rights (other than any rights to receive,
subject to the priority of payments set forth in Section 3.2 and 7.3 of the
Security Agreement, as applicable, all amounts owed to the Servicer, including
but not limited to the Servicer Fee accrued up to the effective date specified
by the Servicer Termination Notice) and obligations of the Servicer under this
Agreement, which termination shall be effective as of the date of such Servicer
Termination Notice or such later date as such Servicer Termination Notice may
specify.

(b) The Servicer may not be terminated in whole or in part, unless (i) a
successor Servicer (the “Successor Servicer”) has been appointed by the Agent
(acting at the direction of the Required Lenders) and (ii) such Successor
Servicer has accepted such appointment. Any Successor Servicer shall be located
in the United States and be acceptable to the Agent. Any Successor Servicer,
however appointed, shall execute and deliver to the Agent, and the Company and
to the predecessor Servicer an instrument accepting such appointment, including
customary confidentiality provisions in favor of the predecessor Servicer and
the Company, and thereupon such Successor Servicer, without further act, shall
become vested with all the rights, powers, duties and trusts of the predecessor
Servicer hereunder with like effect as if originally named the Servicer herein.

(c) On and after the time the Servicer receives a Servicer Termination Notice
pursuant to this Section 6.01 and a Successor Servicer shall be appointed by the
Agent acting at the direction of the Required Lenders), all authority and power
of the Servicer under this Agreement shall pass to the Successor Servicer
appointed pursuant to Section 6.02, and, without limitation, such Successor
Servicer is hereby authorized and empowered to execute and deliver, as Servicer
and on behalf of the Company, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such Servicer
Termination Notice, whether to complete the transfer of the Lease Files and
related documents or otherwise.

(d) Upon becoming Successor Servicer, the Successor Servicer will make
arrangements for the prompt and safe transfer of all Lease Files to it from the
terminated Servicer and any other relevant parties, at the expense of the
terminated Servicer.

(e) The terminated Servicer shall cooperate with the Agent and the Successor
Servicer in effecting the termination of the responsibilities and rights of the
terminated Servicer hereunder and the transition of the servicing to the
Successor Servicer, including, without limitation, (i) by transferring to the
Successor Servicer for administration by it of all cash amounts that shall at
the time be held by the Servicer for deposit, or have been deposited by the
Servicer, in any Collection Account or any Lockbox Account or thereafter
received with respect to Leases (and in accordance therewith, the Agent shall
have the right to access amounts on deposit in any Lockbox Account), (ii) by
assisting the Successor Servicer in enforcing all rights under Insurance
Policies to the extent that they relate to the Leases and the Railcars, (iii) by
transferring, at its own expense, its electronic records relating to such Leases
and Railcars to the Successor Servicer in such electronic form as the Successor
Servicer may reasonably request, (iv) by transferring the related Lease Files
and all other records, correspondence and documents relating to the Leases and
Railcars that it may possess to the Successor Servicer in the manner and at such
times as the Successor Servicer shall reasonably request and (v) by responding
to all reasonable requests of the Successor Servicer.

Section 6.02. Successor Servicer to Act; Appointment of Successor; Acting as
Manager. (a) Subject to Section 6.01, on and after the time the Servicer
receives a Servicer Termination Notice pursuant to Section 6.01, and a Successor
Servicer shall be appointed by the Agent (acting at the direction of the
Required Lenders), the Successor Servicer, shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof; provided, however, that any Successor
Servicer shall not (i) be liable for any acts or omissions of the outgoing
Servicer or for any breach by the outgoing Servicer of any of its
representations and warranties contained herein or in any related document or
agreement, or (ii) be required to deliver financial reports pursuant to
Section 3.02(h). Subject to the consent of the Required Lenders, the Successor
Servicer may subcontract with another firm to act as subservicer so long as the
Successor Servicer remains fully responsible and accountable for performance of
all obligations of the Servicer. The Successor Servicer shall be entitled to the
Servicer Fee in connection with acting as Servicer hereunder.

(b) The Servicer, the Agent and such Successor Servicer shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession. The Successor Servicer shall be reimbursed for its respective
expenses, if any, incurred in connection with the assumption of responsibilities
of the Successor Servicer. In addition, the Successor Servicer shall be
reimbursed for any fees and expenses paid to any third party legal or other
advisors incurred in connection with the performance of its duties under this
Agreement.

(c) If the Servicer is also acting as Manager under the Management Agreement,
upon any resignation of the Manager, the Servicer will also be required to
resign as Servicer. The Manager and Servicer shall at all times be the same
Person.

Section 6.03. Effects of Termination of Servicer. (a) Upon the appointment of
the Successor Servicer, the Servicer shall immediately remit any Rents or other
payments that it has received or receives pursuant to any Lease or otherwise to
the Successor Servicer for the benefit of the Agent and the Company after such
date of appointment.

(b) After the delivery of a Servicer Termination Notice and appointment of a
Successor Servicer, the former Servicer shall have no further obligations with
respect to the servicing of the Leases or the enforcement, custody or collection
of the Leases, and the Successor Servicer shall have all of such obligations,
except that the former Servicer will transmit or cause to be transmitted
directly to the Successor Servicer for the benefit of the Holders, promptly upon
receipt and in the same form in which received, any amounts held by the former
Servicer (properly endorsed where required for the Successor Servicer to collect
them) received as payments upon or otherwise in connection with the Leases and
the Railcars. The former Servicer’s indemnification obligations pursuant to
Section 5.03 will survive the termination of the Servicer hereunder but will not
extend to any acts or omissions of a Successor Servicer.

(c) A Servicer Event of Termination shall not affect the rights and duties of
the parties hereunder (including, but not limited to, the obligations and
indemnities of the Servicer pursuant to Section 5.03) other than those relating
to the servicing, custody or collection of the Leases and the Railcars.

(d) The predecessor Servicer shall defend, indemnify and hold the Successor
Servicer and any officers, directors, employees or agents of the Successor
Servicer harmless against any and all claims, losses, penalties, fines,
forfeitures, legal fees and related costs, judgments and any other costs, fees,
and expenses that the Successor Servicer may sustain in connection with the
claims asserted at any time by third parties against the Successor Servicer
which result from (i) any willful, bad faith or grossly negligent act taken or
omission by the predecessor Servicer or (ii) a breach by the predecessor
Servicer of an express obligation of the Servicer hereunder. The indemnification
provided by this Section 6.03(d) shall survive the termination of this
Agreement.

(e) The Successor Servicer will not be responsible for delays attributable to
the predecessor Servicer’s failure to deliver information, defects in the
information supplied by the terminated Servicer or other circumstances beyond
the control of the Successor Servicer.

The Successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Agreement if any such failure
or delay results from the Successor Servicer acting reasonably and in accordance
with information prepared or supplied by a Person other than the Successor
Servicer or the failure of any such Person to prepare or provide such
information. The Successor Servicer shall have no responsibility, shall not be
in default and shall incur no liability (i) for any act or failure to act by any
third party, including the terminated Servicer, or for any inaccuracy or
omission in a notice or communication received by the Successor Servicer from
any third party or (ii) which is due to or results from the invalidity or
unenforceability of any Lease under applicable law or the breach or the
inaccuracy of any representation or warranty made by the terminated Servicer.
The Successor Servicer shall not be liable for any acts or omissions of the
Servicer occurring prior to such Servicer transfer or for any breach by the
Servicer of any of its representations and warranties contained herein or in any
related document or agreement.

Notwithstanding anything contained in this Agreement to the contrary, the
Successor Servicer is authorized to accept and rely on all of the accounting,
records (including computer records) and work of the terminated Servicer
relating to the Leases and the Railcars (collectively, the ÒPredecessor Servicer
Work ProductÓ) without any audit or other examination thereof, and the Successor
Servicer shall have no duty, responsibility, obligation or liability for the
acts and omissions of the prior Servicer. If any error, inaccuracy, omission or
incorrect or non-standard practice or procedure (collectively, ÒErrorsÓ) exist
in any Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to the Successor
Servicer making or continuing any Errors (collectively, ÒContinued ErrorsÓ), the
Successor Servicer shall have no duty, responsibility, obligation or liability
for such Continued Errors; provided, however, that the Successor Servicer agrees
to use its best efforts to prevent further Continued Errors. In the event that
the Successor Servicer becomes aware of Errors or Continued Errors, the
Successor Servicer shall, with the prior consent of the Agent, use its best
efforts to reconstruct and reconcile such data as is commercially reasonable to
correct such Errors and Continued Errors and to prevent future Continued Errors.
The Successor Servicer shall be entitled to recover its costs thereby expended
in accordance with in accordance with the Section 3.2 and 7.3, as applicable, of
the Security Agreement.

Section 6.04. Rights Cumulative. All rights and remedies from time to time
enforced upon or reserved to the Company, the Agent and the or to any or all of
the foregoing are cumulative, and none is intended to be exclusive of another.
No delay or omission in insisting upon the strict observance or performance of
any provision of this Agreement, or in exercising any right or remedy, shall be
construed as a waiver or relinquishment of such provision, nor shall it impair
such right or remedy. Every right and remedy of the Company, the Agent or the
Lenders may be exercised from time to time and as often as deemed expedient.

Article VII

Miscellaneous Provisions

Section 7.01. Termination of Agreement. (a) Except where otherwise expressly
noted herein, the respective duties and obligations of the Servicer, the Company
and the Agent created by this Agreement shall terminate upon the termination of
the Loan Agreement and the Security Agreement in accordance with their terms.
Upon the termination of this Agreement pursuant to this Section 7.01(a), the
Servicer shall pay all monies with respect to the Leases and the Railcars held
by the Servicer and to which the Servicer is not entitled to the Company or upon
the Company’s order.

(b) This Agreement shall not be automatically terminated as a result of an Event
of Default under the Loan Agreement or any action taken by the Agent or the
Lenders thereafter with respect thereto, and any liquidation or preservation of
any property held as contemplated in the Loan Agreement and the other Loan
Documents by the Agent or the Lenders thereafter shall be subject to the rights
of the Servicer to service the Railcars and the Leases as provided hereunder.

Section 7.02. Amendments. (a) This Agreement may be amended from time to time by
the parties hereto with the prior written consent of the Agent and the Required
Lenders for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement.

(b) The Agent may request an Opinion of Counsel, an Officer’s Certificate and
such other opinions, certificates and documents as it deems advisable in
connection with any proposed amendment of this Agreement. The Agent may, but
shall not be obligated to, execute and deliver any such amendment which affects
that Agent’s rights, powers, immunities or indemnifications hereunder.

Section 7.03. Governing Law. THIS AGREEMENT, INCLUDING THE VALIDITY HEREOF,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW JERSEY.

Section 7.04. Notices. All demands, notices and communications hereunder shall
be in writing and shall be delivered or mailed by registered or certified United
States mail, postage prepaid, or by telephonic facsimile transmission and
overnight delivery service, postage prepaid, and addressed, in each case as
follows: (a) if to the Company, at 480 W. Dussel Drive, Suite S, Maumee, Ohio
43537; (b) if to the Servicer, at The Andersons Inc., 480 W. Dussel Drive,
Maumee, Ohio 43537, Attention: Betsy Hall, Esq. (facsimile: (419) 491-6695);
(c) if to the Agent or the Lenders, at the address specified in the Loan
Agreement. Any of the Persons in subclauses (a) through (c) above may change the
address for notices hereunder by giving notice of such change to other Persons.
All notices and demands shall be deemed to have been given at the time of the
delivery thereof to any officer of the Person entitled to receive such notices
and demands at the address of such Person for notices hereunder.

Section 7.05. Severability of Provisions. In the event that any one or more of
the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired or affected..

Section 7.06. Inspection and Examination Rights. The Servicer agrees that, on
reasonable prior notice, it will permit any representative of the Agent or the
Company, during the Servicer’s normal business hours, to examine all the Lease
Files, books of account, records, reports and other papers of the Servicer
relating to the Railcars and the Leases and related documents, to make copies
and extracts therefrom, to cause such books to be examined by independent
certified public accountants selected by the Agent or the Company, as the case
may be, and to discuss its affairs, finances and accounts relating to the
Railcars and the Leases with its officers, employees and independent public
accountants (and by this provision the Servicer hereby authorizes said
accountants to discuss with such representatives such affairs, finances and
accounts), all at such reasonable times and as often as may be reasonably
requested. Any expense incident to the exercise by the Agent or the Company of
any right under this Section 7.06 shall be borne by the Initial Servicer, except
that only the first examination in any year by the Agent will be at the Initial
Servicer’s expense (unless there has occurred and is continuing a Servicer Event
of Termination (if the Manager is also the Servicer), a Servicer Event of
Termination (or any event which, with the giving of notice or passage of time,
would constitute any such event), in each of which cases each such examination
shall be at the expense of the Servicer)), or if a Successor Servicer other than
an Affiliate of the Initial Servicer is then acting as Servicer, such expense
shall be borne by the party exercising such right of inspection; provided,
however, that in no event shall the Agent or the Company be entitled to any
expenses hereunder for which it has been previously reimbursed pursuant to
Section 7.06 of the Management Agreement.

Section7.07. Binding Effect. All provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors and assigns of the
parties hereto.

Section7.08. Article Headings. The article headings herein are for convenience
of reference only, and shall not limit or otherwise affect the meaning hereof.

Section 7.09. Legal Holidays. In the case where the date on which any action
required to be taken, document required to be delivered or payment required to
be made is not a Business Day, such action, delivery or payment need not be made
on such date, but may be made on the next succeeding Business Day.

Section 7.10. Assignment for Security . The Servicer understands that the
Company will assign to, and grant to the Agent and the Lenders, under the
Security Agreement a security interest in, all of its right, title and interest
to this Agreement. The Servicer consents to such assignment and grant and
further agrees that all representations, warranties, covenants, and agreements
of the Servicer made herein shall also be for the benefit of and inure to the
Agent.

Section 7.11. Servicing Agreement to Control. To the extent of any inconsistency
between the provisions of this Servicing Agreement and the Management Agreement
as to the obligations or responsibilities of the Servicer to service or
administer the Leases, the provisions of this Servicing Agreement shall control.

Section 7.12. Third-Party Beneficiaries. The Agent, the Lenders and their
successors and assigns shall be third-party beneficiaries to the provisions of
this Agreement, and shall be entitled to rely upon and directly enforce such
provisions of this Agreement. Nothing in this Agreement, express or implied,
shall give to any Person, other than the Agent, the parties hereto and their
successors hereunder and permitted assigns, any benefit or any legal or
equitable right, remedy or claim under this Agreement.

Section 7.13. No Bankruptcy Petition. The Servicer hereby covenants and agrees
for the benefit of each of the parties hereto, the Agent and the Lenders that,
prior to the date which is one year and one day after the payment in full of all
obligations of the Company, it will not institute against the Company, or join
any other Person in instituting against the Company, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under the laws of the United States, any state of the United States
or any foreign jurisdiction. The Company hereby covenants and agrees for the
benefit of the Agent and the Lenders, that, prior to the date which is one year
and one day after the payment in full of all obligations of the Servicer and the
Company, it will not institute against the Servicer or join any other Person in
instituting against the Servicer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other proceedings under the laws of the
United States, any state of the United States or any foreign jurisdiction. This
Section 7.13 shall survive the termination of this Agreement.

Section 7.14. Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof. All
prior agreements, understandings, representations, warranties and negotiations,
if any, are merged into this Agreement, and this Agreement is the entire
agreement between the parties hereto relating to the subject matter hereto.

Section 7.15. Survival of Representations and Warranties. All representations
and warranties made herein or in connection herewith shall survive the execution
and delivery of this Agreement.

Section 7.16. Survival of Indemnities. All the indemnity and expense provisions
set forth in this Agreement shall survive the execution and delivery of this
Agreement.

[Signature Page to Follow]

2

In Witness Whereof, the Company and the Servicer have caused this Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the date and year first above written.



      THE ANDERSONS RAIL OPERATING I LLC

By: /s/ Richard R. George

Name: Richard R. George

Title: Manager



      THE ANDERSONS, INC.

By: /s/ Gary Smith

Name: Gary Smith

Title: Vice President, Finance & Treasurer

3

Servicing Agreement

Schedule I

Servicer Employee Benefits

The Andersons, Inc. Defined Benefit Pension Plan
The Andersons, Inc. Retirement Savings Investment Plan
The Andersons, Inc. Employee Share Purchase Plan
The Andersons, Inc. Deferred Compensation Plan
The Andersons, Inc. Supplemental Retirement Plan

4

Exhibit A

The Andersons, Inc.
Quarterly Servicer Report

Pursuant to Section 3.01 of the Servicing Agreement dated as of December 29,
2005, between The Andersons Rail Operating I LLC (the “Company”) and The
Andersons, Inc. (as Servicer) please find set forth below the Quarterly Servicer
Report as of [Accounting Date]:

Exhibit B
Form of Request for Release

Re: Servicing Agreement, dated as of December 29, 2005

(the “Servicing Agreement”), by and among

The Andersons Rail Operating I LLC,

and

The Andersons, Inc., as the servicer (the “Servicer”),

Pursuant to Section 2.06(e) of the above-referenced Servicing Agreement in
connection with the Lease Files indicated on Schedule A hereto, we request the
release of the original counterparts held by the Agent for the following purpose
(check one):

     
     
     
     
  (a) in order to conduct collection and other servicing activities;
(b) pay off or other termination; or
(c) other (provide explanation).

The Servicer certifies that after giving effect to the release of the Lease
Files listed on Schedule A, the Servicer will not be in possession of more than
10 Lease Files.

The Servicer hereby certifies that it shall hold and retain possession of such
original counterparts in trust for the Agent solely for the purposes set forth
above. The Servicer hereby agrees that it shall not cause or permit the original
counterparts to be subject to, or encumbered by, any claim, liens, security
interest, charges, writs of attachment or other impositions and the Servicer
shall not assert or seek to assert any claims or rights of set-off to or against
the original counterparts. The Servicer shall return all original counterparts
when the need therefor no longer exists. The Servicer shall keep the original
counterparts separate and distinct from all other property in the Servicer’s
possession, custody or control.



      The Andersons, Inc., as Servicer



      By:

Name:
Title:

5

Documents returned to the Agent on      ,      .

SIEMENS FINANCIAL SERVICES, INC., as Agent

By:      
Name:
Title:

6

Schedule A
to
Request for Release

7